Hagarty, Acting P. J., and Aldrich, J.,
concur with Johnston, J.; Adel and Lewis, JJ., concur as to the disposition of the defendant’s cross motion for reduction of alimony, but dissent as to the disposition of the plaintiff’s motion for permission to enter judgment and vote to affirm the order insofar as it denied her motion, with the following memorandum: The denial of plaintiff’s motion for permission to enter judgment was correct. The decree providing for the payment of alimony made no reference to the stipulation of settlement or to the trust agreement. It required only that the defendant pay the plaintiff $1,000 monthly. Since she *144has received that sum, it seems to be immaterial that the payments were made out of the corpus of the trust fund rather than directly by the defendant. In either event, there is no “ default in paying any sum of money as required by the judgment ” or decree which is the prerequisite under section 1171-b of the Civil Practice Act, for the entry of judgment. The plaintiff is seeking to rehabilitate the trust fund. She must be relegated to her rights under the contract for that purpose.
Order reversed on the law and the facts, without costs, plaintiff’s motion granted, without costs, and the defendant’s cross motion for reduction of alimony is remitted to Special Term for determination in accordance with the opinion of Johnston, J., herein.